Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 
 	Claims 1 and 6 recite the following subject matter with insufficient antecedent basis issue.
	Regarding claim 1, line 19 thereof recites “…publish output data to a third sensor node …” (emphasis added). An antecedent basis issue arises because claim 1 line 5 recites also “a third sensor node in communication with the data bus” (emphasis added). It appears, in the context of the claim and in light of the spec, line 19 “a third sensor node” draws to line 5 “a third sensor node”. Therefore, to overcome this rejection the Examiner recommends amending line 19 as “…publish output data to [[a]] the third sensor node ….”
	Regarding claim 6, line 2 line 2 thereof recites “… wherein the subscription is related to a function of a vehicle” (emphasis added). An antecedent basis issue arises because claim 1 (which claim 6 depends from) line 1 recites also “A network for a vehicle …” (emphasis added). It appears, in the context of the claims and in light of the spec, claim 6 line 2 “a vehicle” draws to claim 1 line 2 “a vehicle”. Therefore, to overcome this rejection the Examiner recommends amending claim 6 line 2 as “… wherein the subscription is related to a function of [[a]] the vehicle.”
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190313446, henceforth “Kim”) and in view of Zhou et al. (US 20210021442, henceforth “Zhou”).
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Regarding claim 1, Kim teaches a network system for a vehicle (FIG. 2 and FIGS. 3A-3C), the network system comprising: 
a data bus (FIG. 3A item 360, see [0034].) ; 
a first sensor node in communication with the data bus (FIGS. 3A-3C  show a communication environment of the vehicle, an embodiment of interior sensors within the vehicle, and an embodiment of a navigation system of the vehicle respectively, see [0006]-[0008]. FIG. 8 is a block diagram of DTE 800. The DTEs includes navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368. DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704, see [0120]. FIG. 10 shows a block diagram of a system 1000 utilizing three or more DTE in communications over ; 
a second sensor node in communication with the data bus (FIG. 10 shows item DTE 1 (1020) and communication network 1050. The communication network 1050 may be bus 360 (FIG. 3A) , and/or 704 (FIG. 7), see [0128]. So, DTE 1 (1020) is a second sensor node in communication with the data bus 360/704.); 
a third sensor node in communication with the data bus (FIG. 10 shows item DTE 2 (1030) and communication network 1050. The communication network 1050 may be bus 360 (FIG. 3A) , and/or 704 (FIG. 7), see [0128]. So, DTE 2 (1030) is a third sensor node in communication with the data bus 360/704.); and 
wherein the first sensor node (FIG. 10 item DTE 0 (1010), see [0128]. FIG. 8 is a block diagram of a DTE 800, see [0120].) comprises: 
one or more processors (FIG. 10, the hardware element of DTE includes one or more central processing units (CPUs) 708 (FIG. 8), see [0120].), 
a sensing element configured to sense at least one condition and generate sensor data based on the sensed at least one condition, the sensing element being in communication with the one or more processors (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information is collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information is processed to determine targets inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200, see [0029]-[0031]. FIG. 8 is a block diagram of DTE 800 associated with one or more components described herein. In various embodiments, DTEs include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368, see [0120]. This technique is used by a sensing element to sense at least one condition and generate sensor data based on the sensed at least one condition, the sensing element being in communication with the one or more processors.),
a memory device in communication with the one or more processors, the memory device storing a communications module (FIG. 8, DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704. The hardware elements includes one or more central processing units (CPUs) 708. DTE 800 also comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code/programs 830. DTE 800 also includes computer readable/storage media reader 724, storage device(s) 720 etc., see [0120]-[0123].), 
the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from the second sensor node that the first sensor node is (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. Each DTE consists of Host, DLL consisting of  MAC Control and MAC (CSMA/CD) and PHY. DTE PHYs network interfaces comprises a physical Ethernet connection transceiver to transmit and receive messages over communication network 1050. Signal transmission gating instruction set 820 (FIG. 8) is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. Master node 900 scheduling algorithm instruction set 930 is contained in master node 900. In some embodiments, one or more DTE DLLs may also contain the scheduling algorithm instruction set 930. In various embodiments, communication network 1050 is communication network 352. Alternatively, communication network 1050 may be bus 360, and/or 704. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050. The master node 900 initiates a start of cycle by broadcasting a beacon message to all of the DTEs, including DTE 1 (1220), DTE 2 (1230), DTE N (1250), and other DTEs represented as ellipses 1240. The order of the transmit opportunity corresponds to the unique identifier for each node, see [0130]. This technique is used by the DTE0 (FIG. 10) to receive sensor data generated and transmitted by the DTE1. The missing/crossed out limitations will be discussed in view of Zhou.), and 
the communications module having instructions when executed by the one or more processors causes the one or more processors to (FIG. 2, one or more sensors or systems 116A-K, 112 of the vehicle 100 generate sensor data, see [0029]-[0031]. The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. Signal transmission gating instruction set 820 (FIG. 8)  is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. One or more DTE DLLs also contain the scheduling algorithm instruction set 930. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050.  FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0128]-[0130]. This technique is used by the DTE2 (FIG. 10) to receive sensor data transmitted by the DTE0. The missing/crossed out limitations will be discussed in view of Zhou.)
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from the second sensor node that the first sensor node is subscribed to via the data bus, the input data including data regarding at least one condition sensed by the second sensor node, (2) the communications module having instructions when executed by the one or more processors causes the one or more processors to publish output data to a third sensor node that is subscribed to the first sensor node, the output data including data regarding the at least one condition sensed by the sensing element.
 However, Zhou discloses the missing/crossed limitations comprising: (1) the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from the second sensor node that the first sensor node is subscribed to via the data bus, the input data including data regarding at least one condition sensed by the second sensor node, (2) the communications module having instructions when executed by the one or more processors causes the one or more processors to publish output data to a third sensor node that is subscribed to the first sensor node, the output data including data regarding the at least one condition sensed by the sensing element (For both 1 and 2: FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063]. This system is used by the communications module having instructions when executed by the one or more processors causes the one or more processors to receive/publish input/output data from a sensor node that the sensor node is subscribed to via the data bus, the input data including data regarding at least one condition sensed by another sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 7, Kim teaches a method for communication in a sensor network (FIG. 2 and FIGS. 3A-3C), the method comprising the steps of:
receiving input data by a first sensor node from a second sensor node that the first sensor node is FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. This technique is used by the DTE0 to sense and generate sensor data. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. Each DTE consists of Host, DLL consisting of  MAC Control and MAC (CSMA/CD) and PHY. DTE PHYs network interfaces comprises a physical Ethernet connection transceiver to transmit and receive messages over communication network 1050. Signal transmission gating instruction set 820 (FIG. 8) is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. Master node 900 scheduling algorithm instruction set 930 is contained in master node 900. In some embodiments, one or more DTE DLLs may also contain the scheduling algorithm instruction set 930. In various embodiments, communication network 1050 is communication network 352. Alternatively, communication network 1050 may be bus 360, and/or 704. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050. The master node 900 initiates a start of cycle by broadcasting a beacon message to all of the DTEs, including DTE 1 (1220), DTE 2 (1230), DTE N (1250), and other DTEs represented as ellipses 1240. The order of the transmit opportunity corresponds to the unique identifier for each node, see [0130]. This technique is used by the DTE0 (FIG. 10) to receive sensor data generated and transmitted by the DTE1. The missing/crossed out limitations will be discussed in view of Zhou.), and 
(FIG. 2, one or more sensors or systems 116A-K, 112 of the vehicle 100 generate sensor data, see [0029]-[0031]. This technique is used by the DTE0 (FIG. 10) to generate sensor data. Signal transmission gating instruction set 820 (FIG. 8)  is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. One or more DTE DLLs also contain the scheduling algorithm instruction set 930. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129].  FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0130]. This technique is used by the DTE2(FIG. 10) to receive sensor data transmitted by the DTE0. The missing/crossed out limitations will be discussed in view of Zhou.)
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) receiving input data by a first sensor node from a second sensor node that the first sensor node is subscribed to, the input data including data regarding at least one condition sensed by the second sensor node, (2) publishing, by the first sensor node, output data to a third sensor node that is subscribed to the first sensor node, the output data including data regarding the at least one condition sensed by a sensing element of the first sensor node.
However, Zhou discloses the missing/crossed limitations comprising: (1) receiving input data by a first sensor node from a second sensor node that the first sensor node is subscribed to, the input data including data regarding at least one condition sensed by the second sensor node, (2) publishing, by the first sensor node, output data to a third sensor node that is subscribed to the first sensor node, the output data including data regarding the at least one condition sensed by a sensing element of the first sensor node (For both 1 and 2: FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063]. This technique is used by the communications module having instructions when executed by the one or more processors causes the one or more processors to receive/publish input/output data from a sensor node that the sensor node is subscribed to via the data bus, the input data including data regarding at least one condition sensed by another sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Zhou in order to make a more effective method by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 13, Kim teaches a sensor node comprising: 
one or more processors (FIG. 10, the hardware element of DTE includes one or more central processing units (CPUs) 708 (FIG. 8), see [0120].); 
a sensing element configured to sense at least one condition and generate sensor data based on the sensed at least one condition, the sensing element being in communication with the one or more processors (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information is collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information is processed to determine targets inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200, see [0029]-[0031]. FIG. 8 is a block diagram of DTE 800 associated with one or more components described herein. In various embodiments, DTEs include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368, see [0120]. This technique is used by a sensing element to sense at least one condition and generate sensor data based on the sensed at least one condition, the sensing element being in communication with the one or more processors.); 
a memory device in communication with the one or more processors, the memory device storing a communications module (FIG. 8, DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704. The hardware elements includes one or more central processing units (CPUs) 708. DTE 800  also comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. DTE 800 also includes computer readable/storage media reader 724, storage device(s) 720 etc., see [0120]-[0123].); 
the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from a first external sensor node that the sensor node is (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. There are a number of external sensors and systems. The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. The vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle, see [0071]. This technique is used by the external sensor to sense and generate sensor data. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. Each DTE consists of Host, DLL consisting of  MAC Control and MAC (CSMA/CD) and PHY. DTE PHYs network interfaces comprises a physical Ethernet connection transceiver to transmit and receive messages over communication network 1050. Signal transmission gating instruction set 820 (FIG. 8) is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. Master node 900 scheduling algorithm instruction set 930 is contained in master node 900. In some embodiments, one or more DTE DLLs may also contain the scheduling algorithm instruction set 930. In various embodiments, communication network 1050 is communication network 352. Alternatively, communication network 1050 may be bus 360, and/or 704. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050. The master node 900 initiates a start of cycle by broadcasting a beacon message to all of the DTEs, including DTE 1 (1220), DTE 2 (1230), DTE N (1250), and other DTEs represented as ellipses 1240. The order of the transmit opportunity corresponds to the unique identifier for each node, see [0130]. This technique is used by the DTE0 (FIG. 10)  to receive sensor data generated and transmitted by the DTE1 or external sensor. The missing/crossed out limitations will be discussed in view of Zhou.); and 
the communications module having instructions when executed by the one or more processors causes the one or more processors to (FIG. 2, one or more sensors or systems 116A-K, 112 of the vehicle 100 generate sensor data, see [0029]-[0031]. The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. The vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle, see [0071]. This technique is used by the DTE0 (FIG. 10) to generate sensor data. Signal transmission gating instruction set 820 (FIG. 8)  is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. One or more DTE DLLs also contain the scheduling algorithm instruction set 930. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129].  FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0130]. This technique is used by the DTE0 (FIG. 10) to transmit sensor data to the DTE2. The missing/crossed out limitations will be discussed in view of Zhou.)
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from a first external sensor node that the sensor node is subscribed to, the input data including data regarding at least one condition sensed by the first external sensor node, (2) the communications module having instructions when executed by the one or more processors causes the one or more processors to publish output data to a second external sensor node that is subscribed to the sensor node, the output data including data regarding the at least one condition sensed by the sensing element.  
 However, Zhou discloses the missing/crossed limitations comprising: (1) the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from a first external sensor node that the sensor node is subscribed to, the input data including data regarding at least one condition sensed by the first external sensor node, (2) the communications module having instructions when executed by the one or more processors causes the one or more processors to publish output data to a second external sensor node that is subscribed to the sensor node, the output data including data regarding the at least one condition sensed by the sensing element (For both 1 and 2: FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063]. This technique is used by the communications module having instructions when executed by the one or more processors causes the one or more processors to receive/publish input/output data from a sensor node that the sensor node is subscribed to via the data bus, the input data including data regarding at least one condition sensed by another sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 3, Kim and Zhou teach all the claim limitations of claim 1 above; and Kim further teaches further comprising a data processing module having instructions (The sensor data memory 344 may store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems, see [0047]) that when executed by the one or more processors causes the one or more processors to generate aggregated data that includes at least portions of the input data and at least portions of the sensor data (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information may be processed (e.g., via a processor, computer-vision system, etc.) to determine targets (e.g., objects, signs, people, markings, roadways, conditions, etc.) inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200. In some cases, information from multiple sensors 116A-K may be processed to form composite sensor detection information. For example, a first sensor 116A and a second sensor 116F may correspond to a first camera 116A and a second camera 116F aimed in a forward traveling direction of the vehicle 100. In this example, images collected by the cameras 116A, 116F are combined to form stereo image information. This composite information may increase the capabilities of a single sensor in the one or more sensors 116A-K by, for example, adding the ability to determine depth associated with targets in the one or more detection zones 208, 216A-D, see [0029]-[0031].).
Regarding claim 6, Kim and Zhou teach all the claim limitations of claim 1 above; and Kim further teaches, wherein (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031].  FIG. 8 is a block diagram of DTE 800. The DTEs may include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368. DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704, see [0120]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. The DTE 0 (1010), DTE 1 (1020) are the first sensor node and the second sensor node respectively. The missing/crossed out limitations will be discussed in view of Zhou.).
However, Zhou discloses the missing/crossed limitations comprising: (1) the first sensor node and the second sensor node are subscribed a subscription, wherein the subscription is related to a function of a vehicle. However, Zhou discloses the missing/crossed limitations comprising: (1) the first sensor node and the second sensor node are subscribed a subscription, wherein the subscription is related to a function of a vehicle (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633, see [0059]-[0061]. All of the autonomous driving modules 601 posts and receives messages in a common format, while sensors 604A-604B, CAN 605, and GPUs 603 have different message formats, because they may be provided by different providers or manufacturers. The monitoring modules 620A-620D are responsible for converting or translating the messages between their publishing clients and subscribing clients, see [0062]-[0065]. This technique is used for the first sensor node and the second sensor node are subscribed a subscription, wherein the subscription is related to a function of a vehicle.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 20, Kim and Zhou teach all the claim limitations of claim 13 above; and Kim further teaches, wherein (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. There are a number of external sensors and systems. FIG. 3C, the vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle in response to the current vehicle location, sensed object information, sensed vehicle occupant information, vehicle-related information, exterior environmental information, and navigation information from the maps database 335, see 0071]. FIG. 8 is a block diagram of DTE 800. The DTEs may include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368. DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704, see [0120]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. The DTE 0 (1010), DTE 1 (1020) are the first sensor node and the second sensor node respectively. The missing/crossed out limitations will be discussed in view of Zhou.).
However, Zhou discloses the missing/crossed limitations comprising: (1) the sensor node and the second external sensor node are subscribed a subscription, wherein the subscription is related to a function of a vehicle. However, Zhou discloses the missing/crossed limitations comprising: (1) the sensor node and the second external sensor node are subscribed a subscription, wherein the subscription is related to a function of a vehicle (FIG. 1, wireless communication system 112 is to allow communication between autonomous vehicle 101 and external systems, such as devices, sensors, other vehicles, etc , see [0028]. FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633, see [0059]-[0061]. All of the autonomous driving modules 601 posts and receives messages in a common format, while sensors 604A-604B, CAN 605, and GPUs 603 have different message formats, because they may be provided by different providers or manufacturers. The monitoring modules 620A-620D are responsible for converting or translating the messages between their publishing clients and subscribing clients, see [0062]-[0065]. This technique is used for the first sensor node and the second sensor node are subscribed a subscription, wherein the subscription is related to a function of a vehicle.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
	Regarding claim 9, Kim and Zhou teach all the claim limitations of claim 7 above; and Kim further teaches, further comprising the step of generating, by the first sensor node, aggregated data that includes at least portions of the input data and at least portions of sensor data generated by the sensing element (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information may be processed (e.g., via a processor, computer-vision system, etc.) to determine targets (e.g., objects, signs, people, markings, roadways, conditions, etc.) inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200. In some cases, information from multiple sensors 116A-K may be processed to form composite sensor detection information. For example, a first sensor 116A and a second sensor 116F may correspond to a first camera 116A and a second camera 116F aimed in a forward traveling direction of the vehicle 100. In this example, images collected by the cameras 116A, 116F are combined to form stereo image information. This composite information may increase the capabilities of a single sensor in the one or more sensors 116A-K by, for example, adding the ability to determine depth associated with targets in the one or more detection zones 208, 216A-D, see [0029]-[0031].).
Regarding claim 15, Kim and Zhou teach all the claim limitations of claim 13 above; and Kim further teaches, further comprising a data processing module having instructions when executed by the one or more processors causes the one or more processors to generate aggregated data that includes at least portions of the input data and at least portions of the sensor data (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information may be processed (e.g., via a processor, computer-vision system, etc.) to determine targets (e.g., objects, signs, people, markings, roadways, conditions, etc.) inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200. In some cases, information from multiple sensors 116A-K may be processed to form composite sensor detection information. For example, a first sensor 116A and a second sensor 116F may correspond to a first camera 116A and a second camera 116F aimed in a forward traveling direction of the vehicle 100. In this example, images collected by the cameras 116A, 116F are combined to form stereo image information. This composite information may increase the capabilities of a single sensor in the one or more sensors 116A-K by, for example, adding the ability to determine depth associated with targets in the one or more detection zones 208, 216A-D, see [0029]-[0031].).
Regarding claim 4, Kim and Zhou teach all the claim limitations of claim 3 above; and Kim further teaches wherein the communications module further includes instructions that when executed by the one or more processors cause of the first sensor node to (FIG. 2, one or more sensors or systems 116A-K, 112 of the vehicle 100 generate sensor data, see [0029]-[0031]. The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 permits data to be exchanged with a network and/or any other computer, see [0120]-[0123]. Signal transmission gating instruction set 820 (FIG. 8)  is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. One or more DTE DLLs also contain the scheduling algorithm instruction set 930. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. This technique is used by the DTE0 to transmit aggregate sensor data to the DTE02. The missing/crossed out limitations will be discussed in view of Zhou.)
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the communications module further includes instructions that when executed by the one or more processors cause of the first sensor node to publish the aggregated data to the third sensor node that is subscribed to the first sensor node.  
 However, Zhou discloses the missing/crossed limitations comprising: (1) the communications module further includes instructions that when executed by the one or more processors cause of the first sensor node to publish the aggregated data to the third sensor node that is subscribed to the first sensor node (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063]. This technique is used by the communications module having instructions when executed by the one or more processors causes the one or more processors to publish the aggregated data to a subscribed sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
 	Regarding claim 10, Kim and Zhou teach all the claim limitations of claim 9 above; and Kim further teaches, further comprising the step of publishing, by the first sensor node, the aggregated data to the third sensor node that is (FIG. 2, one or more sensors or systems 116A-K, 112 of the vehicle 100 generate sensor data, see [0029]-[0031]. This technique is used by the DTE0 (FIG. 10) to generate sensor data. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. Signal transmission gating instruction set 820 (FIG. 8)  is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. One or more DTE DLLs also contain the scheduling algorithm instruction set 930. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. This technique is used by the DTE0 to transmit sensor data to the DTE02. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  comprising the step of publishing, by the first sensor node, the aggregated data to the third sensor node that is subscribed to the first sensor node.  
 However, Zhou discloses the missing/crossed limitations comprising: (1) comprising the step of publishing, by the first sensor node, the aggregated data to the third sensor node that is subscribed to the first sensor node (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Zhou in order to make a more effective method by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 16, Kim and Zhou teach all the claim limitations of claim 15 above; and Kim further teaches, wherein the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to  (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 3C, the vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle, see [0071]. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 permits data to be exchanged with a network and/or any other computer, see [0120]-[0123]. Signal transmission gating instruction set 820 (FIG. 8)  is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. One or more DTE DLLs also contain the scheduling algorithm instruction set 930. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129].  FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0130]. This technique is used by the DTE0 to transmit aggregate sensor data to the DTE02. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to publish the aggregated data to a second external sensor node that is subscribed to the sensor node.  
 However, Zhou discloses the missing/crossed limitations comprising: (1) the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to publish the aggregated data to a second external sensor node that is subscribed to the sensor node (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063]. This technique is used by the communications module having instructions when executed by the one or more processors causes the one or more processors to publish the aggregated data to a subscribed sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 18, Kim and Zhou teach all the claim limitations of claim 13 above; and Kim further teaches wherein the sensor node is mounted within a vehicle (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100, see [0029]. FIG. 3B shows a block diagram of an embodiment of interior sensors 337 for a vehicle 100. The interior sensors 337 may be arranged into one or more groups, based at least partially on the function of the interior sensors 337. For example, the interior space of a vehicle 100 may include environmental sensors, user interface sensor(s), and/or safety sensors. Additionally or alternatively, there may be sensors associated with various devices inside the vehicle, see [0054].  FIG. 8 is a block diagram of DTE 800 associated with one or more components described herein. In various embodiments, DTEs may include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368, see [0120]. So, the sensor node is mounted within a vehicle.).
 Regarding claim 19, Kim and Zhou teach all the claim limitations of claim 18 above; and Kim further teaches wherein the sensor node and at least one of the first external sensor node and the second external sensor node is in communication with a data bus (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. FIG. 3B shows a block diagram of an embodiment of interior sensors 337 for a vehicle 100. The interior sensors 337 may be arranged into one or more groups, based at least partially on the function of the interior sensors 337. For example, the interior space of a vehicle 100 may include environmental sensors, user interface sensor(s), and/or safety sensors. Additionally or alternatively, there may be sensors associated with various devices inside the vehicle, see [0054]. There are a number of external sensors and systems. The vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle, see [0071]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129].So, the sensor node and at least one of the first external sensor node and the second external sensor node is in communication with a data bus.).
Regarding claim 12, Kim and Zhou teach all the claim limitations of claim 7 above; and Kim further teaches wherein the first sensor node is mounted within a vehicle (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100, see [0029]. FIG. 3B shows a block diagram of an embodiment of interior sensors 337 for a vehicle 100. The interior sensors 337 may be arranged into one or more groups, based at least partially on the function of the interior sensors 337. For example, the interior space of a vehicle 100 may include environmental sensors, user interface sensor(s), and/or safety sensors. Additionally or alternatively, there may be sensors associated with various devices inside the vehicle, see [0054].  FIG. 8 is a block diagram of DTE 800 associated with one or more components described herein. In various embodiments, DTEs may include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368, see [0120]. So, the first sensor node is mounted within a vehicle.).
Claims 2, 5, 8, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190313446, henceforth “Kim”) in view of Zhou et al. (US 20210021442, henceforth “Zhou”) and further in view of Hartung et al. (US 20170139411, henceforth “Hartung”).
Regarding claim 2, Kim and Zhou teach all the claim limitations of claim 1 above; and Kim further teaches wherein the memory device stores a data processing module having instructions when executed by the one or more processors of the first sensor node causes the one or more processors to (The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 8, DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704. The hardware elements includes one or more central processing units (CPUs) 708. DTE 800 may also comprise software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. DTE 800 also includes computer readable/storage media reader 724, storage device(s) 720 etc., see [0120]-[0123].): 
(FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. This system is used to sense and generate sensor data. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by the DTEs to transmit over communication network 1050, see [0128]-[0129]. The missing/crossed out limitations will be discussed in view of Hartung.);   
(The missing/crossed out limitations will be discussed in view of Hartung.); and 
(FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050.  FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE in FIG. 10, to transmit over communication network 1050. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0128]-[0130]. This technique is used by a DTE to transmit sensor data to another DTE. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) compare the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node, (2) determine a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node, (3) publish an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node. 
However, Hartung discloses the missing/crossed limitations comprising: (1) compare the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node (FIG. 7 illustrates a procedure 700 in which output of linked components is monitored to determine component failures. In block 702, outputs of at least three components of a safety-critical system are monitored. In block 704, the outputs of the at least three components are compared to determine whether each of the outputs indicates occurrence of a same event, see [0093]-[0096]. This technique is used to compare the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.), (2) determine a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node (The safety manager 512 obtains the messages published by the components 506, 508 in addition to those published by the component 504. The safety managers 514, 516 obtain messages in a similar manner. Further, the safety managers 512, 514, 516 each compare the outputs of the components 504, 506, 508 to determine whether the outputs indicate occurrence of a same event. In block 706, responsive determining that an output of one of the components does not indicate the occurrence of the same event and the outputs of the other components do indicate the occurrence of the same event, the one component is identified as having failed. In this scenario, the safety managers 512, 514, 516 determine a discrepancy based on the comparing at block 704, see[0096]- [0097]. This technique is used to determine a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Hartung in order to make a more effective system providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung, [0104].).
Zhou discloses the missing/crossed limitations comprising: (3) publish an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063]. This technique is used to publish an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
 	Regarding claim 8, Kim and Zhou teach all the claim limitations of claim 7 above; and Kim further teaches further comprising the steps of:
(FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. This system is used to sense and generate sensor data. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by the DTEs to transmit over communication network 1050, see [0128]-[0129]. The missing/crossed out limitations will be discussed in view of Hartung.); 
(The missing/crossed out limitations will be discussed in view of Hartung.); and 
(FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050.  FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE in FIG. 10, to transmit over communication network 1050. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0128]-[0130]. This technique is used by a DTE to transmit sensor data to another DTE. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) comparing, by the first sensor node, the input data from the second sensor node with sensor data generated by the sensing element, (2) determining, by the first sensor node, a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element, (3) publishing, by the first sensor node, an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node. 
However, Hartung discloses the missing/crossed limitations comprising: (1) comparing, by the first sensor node, the input data from the second sensor node with sensor data generated by the sensing element (FIG. 7 illustrates a procedure 700 in which output of linked components is monitored to determine component failures. In block 702, outputs of at least three components of a safety-critical system are monitored. In block 704, the outputs of the at least three components are compared to determine whether each of the outputs indicates occurrence of a same event, see [0093]-[0096]. This technique is used to compare the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.), (2) determining, by the first sensor node, a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element (The safety manager 512 obtains the messages published by the components 506, 508 in addition to those published by the component 504. The safety managers 514, 516 obtain messages in a similar manner. Further, the safety managers 512, 514, 516 each compare the outputs of the components 504, 506, 508 to determine whether the outputs indicate occurrence of a same event. In block 706, responsive determining that an output of one of the components does not indicate the occurrence of the same event and the outputs of the other components do indicate the occurrence of the same event, the one component is identified as having failed. In this scenario, the safety managers 512, 514, 516 determine a discrepancy based on the comparing at block 704, see[0096]- [0097]. This technique is used for determining a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Hartung in order to make a more effective method providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung, [0104].).
Zhou discloses the missing/crossed limitations comprising: (3) publishing, by the first sensor node, an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063]. This technique is used for publishing an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Zhou in order to make a more effective method by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 14, Kim and Zhou teach all the claim limitations of claim 13 above; and Kim further teaches, further comprising a data processing module having instructions when executed by the one or more processors causes the one or more processors to (The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 8, DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704. The hardware elements includes one or more central processing units (CPUs) 708. DTE 800 may also comprise software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. DTE 800 also includes computer readable/storage media reader 724, storage device(s) 720 etc., see [0120]-[0123].): 
(FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. This system is used to sense and generate sensor data. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by the DTEs to transmit over communication network 1050, see [0128]-[0129]. The missing/crossed out limitations will be discussed in view of Hartung.); 
(The missing/crossed out limitations will be discussed in view of Hartung.); and
(FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050.  FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE in FIG. 10, to transmit over communication network 1050. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0128]-[0130]. This technique is used by a DTE to transmit sensor data to another DTE. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) compare the input data from the first external sensor node with the sensor data generated by the sensing element, (2) determine a data discrepancy error based on the comparison of the input data from the first external sensor node with the sensor data generated by the sensing element, (3) publish an indicator of the data discrepancy error to second external sensor node that is subscribed to the sensor node. 
However, Hartung discloses the missing/crossed limitations comprising: (1) compare the input data from the first external sensor node with the sensor data generated by the sensing element (FIG. 7 illustrates a procedure 700 in which output of linked components is monitored to determine component failures. In block 702, outputs of at least three components of a safety-critical system are monitored. In block 704, the outputs of the at least three components are compared to determine whether each of the outputs indicates occurrence of a same event, see [0093]-[0096]. This technique is used to compare the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.), (2) determine a data discrepancy error based on the comparison of the input data from the first external sensor node with the sensor data generated by the sensing element (The safety manager 512 obtains the messages published by the components 506, 508 in addition to those published by the component 504. The safety managers 514, 516 obtain messages in a similar manner. Further, the safety managers 512, 514, 516 each compare the outputs of the components 504, 506, 508 to determine whether the outputs indicate occurrence of a same event. In block 706, responsive determining that an output of one of the components does not indicate the occurrence of the same event and the outputs of the other components do indicate the occurrence of the same event, the one component is identified as having failed. In this scenario, the safety managers 512, 514, 516 determine a discrepancy based on the comparing at block 704, see[0096]- [0097]. This technique is used to determine a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s apparatus by adding the teachings of Hartung in order to make a more effective apparatus providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung, [0104].).
Zhou discloses the missing/crossed limitations comprising: (3) publish an indicator of the data discrepancy error to second external sensor node that is subscribed to the sensor node (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063]. This technique is used to publish an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s apparatus by adding the teachings of Zhou in order to make a more effective apparatus by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 5, Kim and Zhou teach all the claim limitations of claim 1 above; and Kim further teaches wherein the second sensor node and the third sensor node are (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. In some embodiments, multiple sensors 116A-K may be effectively joined to increase a sensing zone and provide increased sensing coverage. For instance, multiple RADAR sensors 116B disposed on the front 110 of the vehicle may be joined to provide a zone 216B of coverage that spans across an entirety of the front 110 of the vehicle. In some cases, the multiple RADAR sensors 116B may cover a detection zone 216B that includes one or more other sensor detection zones 216A (sensors116C), see [0029]-[0032]. The missing/crossed out limitations will be discussed in view of Hartung.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the second sensor node and the third sensor node are a same sensor node. However, Hartung discloses the missing/crossed limitations comprising: (1) the second sensor node and the third sensor node are a same sensor node (The safety manager is capable of detecting whether the information from each of the components is in agreement. With regard again to the object detection example, a safety manager can determine whether the information from each of the front-facing camera, the LiDAR, and the RADAR indicates the presence of an upcoming object. When the information indicates agreement (e.g., the information from the three sources each indicate there is an upcoming object), the safety managers can publish an operational message responsive to the agreement (e.g., an upcoming object is present). An operational message may indicate a sensed condition, a planned course of action, or a command or controlling a system to carry out the planned action, see [0053]. FIG. 5 illustrates a safety-critical architecture 500. The safety-critical system 502 is illustrated with components 504, 506, 508, and 510, which represent functionality to carry out some aspect of operation of the safety-critical system 502 outside of detecting component failure and failure management. The components 504, 506, 508, and 510 may be configured to carry out functionality associated with perceiving conditions in the environment, planning one or more actions based on the perceived conditions, and carrying out the actions planned, see [0060]-[00065]. So, the components 504, 506, 508, and 510 work as an unit to carry out the planned action. This technique can be carried out for using the second sensor node and the third sensor node are a same sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s apparatus by adding the teachings of Hartung in order to make a more effective apparatus providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung, [0104].).
Regarding claim 11, Kim and Zhou teach all the claim limitations of claim 7 above; and Kim further teaches wherein the second sensor node and the third sensor node are (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. In some embodiments, multiple sensors 116A-K may be effectively joined to increase a sensing zone and provide increased sensing coverage. For instance, multiple RADAR sensors 116B disposed on the front 110 of the vehicle may be joined to provide a zone 216B of coverage that spans across an entirety of the front 110 of the vehicle. In some cases, the multiple RADAR sensors 116B may cover a detection zone 216B that includes one or more other sensor detection zones 216A (sensors116C), see [0029]-[0032]. The missing/crossed out limitations will be discussed in view of Hartung.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the second sensor node and the third sensor node are a same sensor node. However, Hartung discloses the missing/crossed limitations comprising: (1) the second sensor node and the third sensor node are a same sensor node (The safety manager is capable of detecting whether the information from each of the components is in agreement. With regard again to the object detection example, a safety manager can determine whether the information from each of the front-facing camera, the LiDAR, and the RADAR indicates the presence of an upcoming object. When the information indicates agreement (e.g., the information from the three sources each indicate there is an upcoming object), the safety managers can publish an operational message responsive to the agreement (e.g., an upcoming object is present). An operational message may indicate a sensed condition, a planned course of action, or a command or controlling a system to carry out the planned action, see [0053]. FIG. 5 illustrates a safety-critical architecture 500. The safety-critical system 502 is illustrated with components 504, 506, 508, and 510, which represent functionality to carry out some aspect of operation of the safety-critical system 502 outside of detecting component failure and failure management. The components 504, 506, 508, and 510 may be configured to carry out functionality associated with perceiving conditions in the environment, planning one or more actions based on the perceived conditions, and carrying out the actions planned, see [0060]-[00065]. So, the components 504, 506, 508, and 510 work as an unit to carry out the planned action. This technique can be carried out for using the second sensor node and the third sensor node are a same sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s apparatus by adding the teachings of Hartung in order to make a more effective apparatus providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung, [0104].).
 Regarding claim 17, Kim and Zhou teach all the claim limitations of claim 17 above; and Kim further teaches wherein the first external sensor node and the second external sensor node are (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. The vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle, see [0071]. There are a number of external sensors and systems. In some embodiments, multiple sensors 116A-K may be effectively joined to increase a sensing zone and provide increased sensing coverage. For instance, multiple RADAR sensors 116B disposed on the front 110 of the vehicle may be joined to provide a zone 216B of coverage that spans across an entirety of the front 110 of the vehicle. In some cases, the multiple RADAR sensors 116B may cover a detection zone 216B that includes one or more other sensor detection zones 216A (sensors116C), see [0029]-[0032]. The missing/crossed out limitations will be discussed in view of Hartung.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the second sensor node and the third sensor node are a same sensor node. However, Hartung discloses the missing/crossed limitations comprising: (1) the second sensor node and the third sensor node are a same sensor node (The safety manager is capable of detecting whether the information from each of the components is in agreement. With regard again to the object detection example, a safety manager can determine whether the information from each of the front-facing camera, the LiDAR, and the RADAR indicates the presence of an upcoming object. When the information indicates agreement (e.g., the information from the three sources each indicate there is an upcoming object), the safety managers can publish an operational message responsive to the agreement (e.g., an upcoming object is present). An operational message may indicate a sensed condition, a planned course of action, or a command or controlling a system to carry out the planned action, see [0053]. FIG. 5 illustrates a safety-critical architecture 500. The safety-critical system 502 is illustrated with components 504, 506, 508, and 510, which represent functionality to carry out some aspect of operation of the safety-critical system 502 outside of detecting component failure and failure management. The components 504, 506, 508, and 510 may be configured to carry out functionality associated with perceiving conditions in the environment, planning one or more actions based on the perceived conditions, and carrying out the actions planned, see [0060]-[00065]. So, the components 504, 506, 508, and 510 work as an unit to carry out the planned action. This technique can be carried out for using the second sensor node and the third sensor node are a same sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s apparatus by adding the teachings of Hartung in order to make a more effective apparatus providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung, [0104].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411